PRESS RELEASE For Immediate Release Date: April 17, 2008 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA ANNOUNCES FIRST QUARTER EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (AMEX–CTO) today reported net income of $156,124 or $.03 basic earnings per share and earnings before depreciation, amortization and deferred taxes (EBDDT) of $348,037 or $.06 per basic share for the quarter ended March 31, 2008.The comparable numbers for the first quarter of 2007 were a net loss of $583,812 or $.10 basic loss per share and EBDDT of $333,210 or $.06 per basic share. EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H. McMunn, president and chief executive officer, stated, “Positive operating results were achieved despite no scheduled land sales closings during the first quarter. These results were also impacted by a decrease in general and administrative expenses resulting from lower stock option expenses due to a change in the Company’s stock price. Historically, the first quarter of each year has few closings with most occurring in the third and fourth quarters.Although new contract activity is down for the quarter, the current contract backlog dollar volume remains healthy.The Company’s adopted business plan was designed to allow the Company to remain profitable during slower economic periods.We completed the acquisition of a Harris Teeter Supermarket in Charlotte, North Carolina today.Our income property portfolio now totals 26 properties and over $9.2 million in annual revenues.” Consolidated-Tomoka Land Co. is a Florida-based company primarily engaged in converting Company owned agricultural lands into a portfolio of income properties strategically located throughout the Southeast, and development, management, and sale of targeted real estate properties.Visit our website at www.ctlc.com EARNINGS NEWS RELEASE QUARTER ENDED MARCH 31, MARCH 31, 2008 2007 REVENUES $ 3,938,496 $ 8,589,011 NET INCOME (LOSS) $ 156,124 $ (583,812 ) BASIC & DILUTED EARNINGS PER SHARE: NET INCOME(LOSS) $ 0.03 $ (0.10 ) RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES QUARTER ENDED MARCH 31, MARCH 31, 2008 2007 NET INCOME (LOSS) $ 156,124 $ (583,812 ) ADD BACK: DEPRECIATION & AMORTIZATION 624,930 609,793 DEFERRED TAXES (433,017 ) 307,229 EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 348,037 $ 333,210 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,726,182 5,704,068 BASIC EBDDT PER SHARE $ 0.06 $ 0.06 EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES.EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY.THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS. EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATIONAND THE CHANGE IN DEFERRED INCOME TAXES TO NET INCOME (LOSS) AS THEY REPRESENT NON-CASH CHARGES. Back to 8K CONSOLIDATED BALANCE SHEETS MARCH 31, DECEMBER 31, 2008 2007 ASSETS $ $ Cash 164,547 863,826 Restricted Cash 9,510,980 10,387,550 Investment Securities 6,590,756 10,193,094 Notes Receivable 4,703,693 5,164,421 Land and Development Costs 15,249,071 15,654,456 Intangible Assets 4,621,213 4,717,699 Other Assets 8,240,955 7,899,810 49,081,215 54,880,856 Property, Plant & Equipment: Land, Timber and Subsurface Interests 8,660,652 7,793,594 Golf Buildings, Improvements & Equipment 11,718,993 11,713,046 Income Properties Land, Buildings & Improvements 104,819,695 104,820,647 Other Building, Equipment and Land Improvements 3,081,596 2,909,057 Construction in Process 2,059,089 Total Property, Plant and Equipment 130,340,025 127,236,344 Less, Accumulated Depreciation and Amortization (10,813,114) (10,284,670) Net - Property, Plant and Equipment 119,526,911 116,951,674 TOTAL ASSETS 168,608,126 171,832,530 LIABILITIES Accounts Payable 268,201 452,090 Accrued Liabilities 8,678,323 8,684,175 Accrued Stock Based Compensation 3,011,753 3,277,821 Income Taxes Payable 1,083,131 3,058,049 Deferred Income Taxes 32,449,382 32,882,399 Notes Payable 6,926,375 6,807,388 TOTAL LIABILITIES 52,417,165 55,161,922 SHAREHOLDERS' EQUITY Common Stock 5,727,515 5,725,806 Additional Paid in Capital 5,217,955 5,130,574 Retained Earnings 106,595,582 107,012,038 Accumulated Other Comprehensive Loss (1,350,091) (1,197,810) TOTAL SHAREHOLDERS' EQUITY 116,190,961 116,670,608 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 168,608,126 171,832,530 Back to 8K “Safe Harbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the year ended December 31, 2008, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely.These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; our ability to successfully execute acquisition or development strategies; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; the loss of any major income property tenants; and the availability of capital.Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s first quarter financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-Q for the quarter ended March 31, 2008.The financial information in this release reflects the Company’s preliminary results subject to completion of the quarterly review process.The final results for the quarter may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures.As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release.Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies. Back to 8K
